Case: 19-30917     Document: 00515553118         Page: 1    Date Filed: 09/04/2020




            United States Court of Appeals
                 for the Fifth Circuit                               United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 4, 2020
                                 No. 19-30917                          Lyle W. Cayce
                                                                            Clerk


 Claimant ID 100006076,

                                                  Request Parting—Appellant,

                                     versus

 BP Exploration & Production, Incorporated; BP
 America Production Company; BP, P.L.C.,

                                                   Objecting Parties-Appellees.


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                          USDC No. 2:19-CV-12809


 Before Owen, Chief Judge, and Dennis and Haynes, Circuit Judges.
 Per Curiam:*
        This case arises from the Deepwater Horizon Economic & Property
 Damages Settlement Agreement (“Settlement Agreement”). The Appeal




        *
          Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this
 opinion should not be published and is not precedent except under the limited
 circumstances set forth in 5TH CIRCUIT RULE 47.5.4.
Case: 19-30917        Document: 00515553118       Page: 2     Date Filed: 09/04/2020




                                  No. 19-30917

 Panel denied Claimant Glen Schooley claims as fraudulent, and the district
 court denied discretionary review. We AFFIRM.
                                         I.
        Under the Settlement Agreement, claimants may recoup economic
 losses that resulted from the 2010 Deepwater Horizon oil spill. At the time
 of the oil spill, Schooley worked as a real estate broker in Destin, Florida. In
 2012, he filed Business Economic Loss claims totaling over $400,000 for
 commissions lost on real estate transactions that allegedly failed to
 materialize due to the spill. Relevant here, Schooley contended that two
 specific contracts for real estate in Florida were never finalized as a direct
 result of the spill: one for the purchase of undeveloped land and the other for
 a shopping center.
        The claims pertaining to these two contracts were investigated by the
 Fraud, Waste, and Abuse Department of the Claims Administrator’s Office
 (FWA), an entity setup under the Settlement Agreement to ensure the
 integrity of the claims process. Under the rules governing the appeals
 process for claims under the Settlement Agreement, “[t]he FWA will deny
 claims where there is clear and compelling evidence that a claim contains
 false, misleading, forged, or fabricated documents, information, or
 statements material to the evaluation of the claim, which does not appear to
 result solely from error or mistake.”
        After interviewing multiple witnesses and considering the record, the
 FWA denied Schooley’s claims, determining that the alleged real estate deals
 “were not cancelled as a result of the Spill; rather, the sales were cancelled
 due to a lack of funding of the purchaser.” The FWA also found that
 Schooley “submitted fabricated documents which also contained forged
 signatures” and that his submissions “simply could not have been the result
 of error or mistake but were instead intentionally submitted by the Claimant




                                         2
Case: 19-30917      Document: 00515553118          Page: 3     Date Filed: 09/04/2020




                                  No. 19-30917

 in an attempt to deceive the Settlement Program into providing
 compensation to which the Claimant was not otherwise entitled.” The FWA
 denied Schooley’s request for reconsideration.
        Schooley appealed to the Appeal Panel, which remanded the FWA’s
 claim denial. The Appeal Panel explained that Schooley’s counsel “ha[d]
 submitted what appear[ed] to be new information, including affidavits that
 set out Claimant’s new counsel’s investigation into the fraud allegations.”
        On remand, the FWA was unconvinced by the new information. It
 noted, for instance, that it was unclear whether a new affidavit submitted by
 Claimant’s counsel was genuine. The affidavit was purportedly signed by the
 seller in the shopping center transaction, but the notarization and signatures
 were contained on different pages. The notarization thus “could have been
 added to any document” and did not support a finding that the seller had
 executed the affidavit. The FWA also found that that the information
 furnished by Schooley’s counsel was “misleading” and “directly
 conflict[ed] with the in-person interviews” it had conducted In short, the
 evidence “overwhelmingly” supported denying the claims as fraudulent.
 The FWA therefore concluded that the “record clearly and compellingly
 establishes that Claimant submitted intentionally and materially forged and
 fabricated documents and misleading statements to create a claim where
 there otherwise was none under the terms of the Settlement Agreement.”
        Schooley again appealed to the Appeal Panel, which upheld the
 FWA’s denial. The Appeal Panel summarized the FWA’s findings and
 stated that, “[a]fter a complete review of the file it is clear the FWA
 investigators are correct” that Schooley’s claims were based on fabricated
 documents and forged signatures. In response to Claimant’s assertion that
 FWA investigators intimidated witnesses, the Appeal Panel stated that “it is
 not likely [that] four separate witnesses were all intimidated to the effect that




                                        3
Case: 19-30917      Document: 00515553118          Page: 4     Date Filed: 09/04/2020




                                  No. 19-30917

 they would submit sworn written statements asserting that the contracts at
 issue were not executed by them.”
        The district court denied Schooley’s request for discretionary review.
 This appeal follows.
                                        II.
        We review the district court’s denial of discretionary review for abuse
 of discretion. Claimant ID 100212278 v. BP Expl. & Prod., Inc., 848 F.3d 407,
 410 (5th Cir. 2017). We emphasize that “under the Settlement Agreement”
 the district court has discretion “to decide which cases to review.” In re
 Deepwater Horizon, 785 F.3d 986, 999 (5th Cir. 2015). “[T]o turn the district
 court’s discretionary review into a mandatory review . . . would frustrate the
 clear purpose of the Settlement Agreement to curtail litigation.” Id.
        That said, it is generally an abuse of discretion not to review a decision
 that “actually contradicted or misapplied the Settlement Agreement, or had
 the clear potential to” do so. Claimant ID 100212278, 848 F.3d at 410. On
 the other hand, the district court does not abuse its discretion by denying a
 request for review that “involves no pressing question of how the Settlement
 Agreement should be interpreted or implemented, but simply raises the
 correctness of a discretionary administrative decision in the facts of a single
 claimant’s case.” Id. (cleaned up).
                                       III.
        Schooley contends that the district court abused its discretion in
 denying discretionary review because the Appeal Panel failed to apply the
 “clear and compelling” evidentiary standard for claims based on fraud and
 therefore misapplied the Settlement Agreement. He points out that the
 Appeal Panel did not expressly recite the applicable standard. But the FWA
 repeatedly mentioned the burden of proof and found it was satisfied. And the
 Appeal Panel determined that it was “clear” that the FWA was correct. That




                                        4
Case: 19-30917       Document: 00515553118      Page: 5     Date Filed: 09/04/2020




                                 No. 19-30917

 the Appeal Panel did not itself repeat the clear and compelling standard does
 not constitute a misapplication of the Settlement Agreement when the FWA
 did so, and the Appeal Panel reviewed the FWA’s determination and found
 it to be correct.
        Schooley’s other arguments that the Appeal Panel misapplied or may
 have misapplied the evidentiary standard fare no better. He notes that,
 despite his counsel’s arguments to the contrary, the Appeal Panel stated that
 it is “not likely” that multiple witnesses were intimidated by FWA
 investigators. Based on this passing remark, he contends that the Appeal
 Panel may have applied a preponderance of the evidence standard rather than
 the clear and compelling standard. This ignores the Appeal Panel’s overall
 conclusion that the FWA was “correct” that the claims were based on
 forgery and fabrication. And, as discussed, the FWA applied the proper
 standard.
        Schooley also observes that the Appeal Panel described the statements
 of witnesses the FWA interviewed as being sworn when they were actually
 unsworn. This factual error does not persuade us that Appeal Panel failed to
 apply the relevant standard of proof.
        The remainder of Schooley’s briefing is devoted to arguing the factual
 and credibility determinations made by the FWA and the Appeal Panel.
 Because these arguments are addressed to “the facts of a single claimant’s
 case,” the district court did not abuse its discretion in denying review.
 Claimant ID 100212278, 848 F.3d at 410. As explained above, the Settlement
 Agreement grants the district court discretion “to decide which cases to
 review.” In re Deepwater Horizon, 785 F.3d at 999.
                                         IV.
        For these reasons, the judgment of the district court is AFFIRMED.




                                          5